    Case 2:21-cv-01218-JVS-E Document 24 Filed 07/29/21 Page 1 of 6 Page ID #:158


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-1218 JVS (Ex)                                          Date   July 29, 2021
 Title             United States v. Eli Gichon


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion for Summary Judgment

      Plaintiff United States of America (the “Government”) moves for summary
judgment as to its claims against Defendant Eli Gichon (“Gichon”). Mot., ECF No. 16-3.
Gichon opposes the motion. Opp’n, ECF No. 17. The Government filed a response.
Reply, ECF No. 21.

         For the following reasons, the Court GRANTS the motion.

                                                    I. BACKGROUND

      This is a case seeking to reduce Gichon’s unpaid taxes to judgment. On August 12,
2020, Gichon executed a plea agreement in United States v. Eli Gichon, Case No. 10-cr-
188 R. Compl., ECF No. 1, ¶ 6; Ans., ECF No. 9, ¶ 1 (admitting paragraph 6). In that plea
agreement, Gichon admitted that he received unreported income of over $3.75 million.
Compl. ¶¶ 7-8; Ans. ¶ 1 (admitting paragraphs 7 and 8). On March 1, 2011, a delegate of
the Secretary of the Treasury assessed federal income tax and fraud penalties related to
the unreported income. Compl. ¶¶ 10-13; Ans. ¶ 1 (admitting paragraphs 10 through 13).
These tax liabilities now amount to $4,203,817.47. Compl. ¶ 14; Ans. ¶ 1 (admitting
paragraph 14). The Government now seek judgment against Gichon for this amount of
money. Compl. ¶ 17.

                                             II. LEGAL STANDARD

      Summary judgment is appropriate where the record, read in the light most
favorable to the nonmovant, indicates “that there is no genuine dispute as to any material
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 6
    Case 2:21-cv-01218-JVS-E Document 24 Filed 07/29/21 Page 2 of 6 Page ID #:159


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 21-1218 JVS (Ex)                                          Date    July 29, 2021
 Title          United States v. Eli Gichon

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see
also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). Summary adjudication, or
partial summary judgment “upon all or any part of [a] claim,” is appropriate where there
is no genuine dispute as to any material fact regarding that portion of the claim. Fed. R.
Civ. P. 56(a); see also Lies v. Farrell Lines, Inc., 641 F.2d 765, 769 n.3 (9th Cir. 1981)
(“Rule 56 authorizes a summary adjudication that will often fall short of a final
determination, even of a single claim . . . .”) (internal quotation marks omitted).

      Material facts are those necessary to the proof or defense of a claim, and are
determined by referring to substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986). In deciding a motion for summary judgment, “[t]he evidence of the non-
movant is to be believed, and all justifiable inferences are to be drawn in his favor.”
Anderson, 477 U.S. at 255.1

        The moving party has the initial burden of establishing the absence of a material
fact for trial. Anderson, 477 U.S. at 256. “If a party fails to properly support an assertion
of fact or fails to properly address another party’s assertion of fact . . ., the court may . . .
consider the fact undisputed.” Fed. R. Civ. P. 56(e)(2). Furthermore, “Rule 56[(a)]2
mandates the entry of summary judgment . . . against a party who fails to make a showing
sufficient to establish the existence of an element essential to that party’s case, and on
which that party will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322.
Therefore, if the nonmovant does not make a sufficient showing to establish the elements
of its claims, the Court must grant the motion.

                                           III. DISCUSSION



         1
         “In determining any motion for summary judgment or partial summary judgment, the Court
may assume that the material facts as claimed and adequately supported by the moving party are
admitted to exist without controversy except to the extent that such material facts are (a) included in the
‘Statement of Genuine Disputes’ and (b) controverted by declaration or other written evidence filed in
opposition to the motion.” L.R. 56-3.
         2
       Rule 56 was amended in 2010. Subdivision (a), as amended, “carries forward the summary-
judgment standard expressed in former subdivision (c), changing only one word — genuine ‘issue’
becomes genuine ‘dispute.’” Fed. R. Civ. P. 56, Notes of Advisory Committee on 2010 amendments.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 2 of 6
    Case 2:21-cv-01218-JVS-E Document 24 Filed 07/29/21 Page 3 of 6 Page ID #:160


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 21-1218 JVS (Ex)                                 Date   July 29, 2021
 Title          United States v. Eli Gichon

       Since there is no dispute as to Gichon’s tax liability, the outstanding issues in this
case relate to Gichon’s affirmative defenses. See Compl., ECF No. 1, ¶¶ 1–13, Ans., ECF
No. 9, ¶ 1 (admitting the allegations contained in paragraphs 1 through 15 of the
complaint). The Court addresses Gichon’s affirmative defenses in turn.

         A.      Statute of Limitations

        Gichon’s first affirmative defense is that the Government’s claims are barred by
the statute of limitations. Ans. at 2. Specifically, Gichon contends that the date of the
assessment of the relevant taxes is August 13, 2010, the date on which the Government
filed its plea agreement with Gichon. Opp’n at 3. The Government responds that the date
of assessment is March 1, 2011, because that is the date on which a delegate of the
Secretary of the Treasury made the assessment. Reply at 3.

       Under § 6203 of the Internal Revenue Code, an assessment is made “by recording
the liability of the taxpayer in the office of the Secretary in accordance with rules or
regulations prescribed by the Secretary.” 26 C.F.R. § 301-6203.1 provides that an
assessment “shall be made by an assessment officer signing the summary record of
assessment.”

       Gichon admitted to allegations that “a delegate of the Secretary of the Treasury
assessed” the relevant federal income tax and fraud penalties against Gichon on March 1,
2011. See Compl. ¶¶ 10-13; Ans. ¶ 1. This is sufficient for the Court to conclude that the
Government has carried its burden of establishing an absence of a material fact for trial.
See Anderson, 477 U.S. at 256. Moreover, there is no indication that a summary record of
assessment was created as part of the plea agreement. While Gichon states in his
declaration that the assessment of taxes occurred on August 13, 2010, Gichon provides
no reasoning or evidence to explain why this conclusory statement is true. See Gichon
Decl., ECF No. 18, ¶¶ 8, 11. As Gichon’s argument is neither supported by a declaration
or other evidence, and also is contrary to his admission, the Court does not believe that
Gichon has established a genuine dispute as to the date of the assessment of the taxes at
issue. See L.R. 56-3 (“In determining any motion for summary judgment . . ., the Court
may assume that the material facts as claimed and adequately supported by the moving
party are admitted to exist without controversy except to the extent that such material

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                      Page 3 of 6
     Case 2:21-cv-01218-JVS-E Document 24 Filed 07/29/21 Page 4 of 6 Page ID #:161


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 21-1218 JVS (Ex)                               Date   July 29, 2021
 Title          United States v. Eli Gichon

facts are (a) included in the “Statement of Genuine Disputes” and (b) controverted by
declaration or other written evidence filed in opposition to the motion.”).

       Under § 6502(a)(1) of the Internal Revenue Code, the statute of limitations for
collection of a tax assessment by a court proceeding is ten years. The Court filed its
complaint in this action on February 10, 2021. See generally Compl. This is less than ten
years after March 1, 2021. The Court therefore concludes that Gichon’s statute of
limitations argument fails, and the Court GRANTS summary judgment for the
Government as to this affirmative defense.

         B.      Mitigation of Damages

        Gichon’s second affirmative defense is that the Government failed to mitigate
damages. Ans. at 2. The Government notes that the duty to mitigate damages arises out of
contract and tort law. Mot. at 6 (citing Black’s Law Dictionary 1002 (6th ed. 1990)). Tax
liability arises out of contract, however. Gichon does not contest this argument. See
generally Opp’n. The Court agrees with the Government that mitigation of damages is
not a defense to tax liability and therefore GRANTS the Government summary judgment
as to this affirmative defense.

         C.      Delay in Service

        Finally, Gichon’s third affirmative defense is that the Government cannot recover
because it did not serve Gichon until March 8, 2021, which is more than ten years
following the assessment date of March 1, 2011. Ans. at 2. But the filing of a complaint
tolls the statute of limitations, meaning that the “clock” stops. Hoffman v. Halden, 268
F.2d 280, 302 (9th Cir. 1959). The Government correctly notes that it has 90 days
following the filing of a complaint to serve the defendant. Mot. at 5 (citing Fed. R. Civ. P.
4(m)). March 8, 2021, is less than 90 days after February 10, 2021. As such, the
complaint was served on Gichon within the statute of limitations. The Court GRANTS
the Government summary judgment as to this affirmative defense.

//

//
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 4 of 6
     Case 2:21-cv-01218-JVS-E Document 24 Filed 07/29/21 Page 5 of 6 Page ID #:162


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 21-1218 JVS (Ex)                              Date   July 29, 2021
 Title          United States v. Eli Gichon

//




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                      Page 5 of 6
    Case 2:21-cv-01218-JVS-E Document 24 Filed 07/29/21 Page 6 of 6 Page ID #:163


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 21-1218 JVS (Ex)                                           Date     July 29, 2021
 Title          United States v. Eli Gichon


                                       IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS the motion. The Court finds that
oral argument would not be helpful in this matter. Fed. R. Civ. P. 78; L.R. 7-15. Hearing
set for August 2, 2021, is ordered VACATED.

                 IT IS SO ORDERED.




                                                                                              :        0

                                                       Initials of Preparer      lmb




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                     Page 6 of 6
